Exhibit 10-c
 


 
AT&T INC.
 
2006 Incentive Plan
 
Plan Effective: May 1, 2006
Amended Through: January 28, 2010


 


 
Article 1.  
Establishment and Purpose.

 
1.1  
Establishment of the Plan.  AT&T Inc., a Delaware corporation (the “Company” or
“AT&T”), hereby establishes an incentive compensation plan (the “Plan”), as set
forth in this document.

 
1.2  
Purpose of the Plan.  The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s shareowners, and by providing
Participants with an incentive for outstanding performance.

 
1.3  
Effective Date of the Plan.  The Plan was originally effective on May 1, 2006,
and is being hereby amended and restated effective January 28, 2010.

 
Article 2.  
Definitions.  Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

 
(a) “Applicable Law” means the legal requirements relating to the administration
of options and share-based or performance-based awards under any applicable laws
of the United States, any other country, and any provincial, state, or local
subdivision, any applicable stock exchange or automated quotation system rules
or regulations, as such laws, rules, regulations and requirements shall be in
place from time to time.
 
(b) “Award” means, individually or collectively, a grant or award under this
Plan of Stock Options, Restricted Stock (including unrestricted Stock),
Restricted Stock Units, Performance Units, or Performance Shares.
 
(c) “Award Agreement” means an agreement which may be entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan.
 
(d) “Board” or “Board of Directors” means the AT&T Board of Directors.
 
(e) “Cause” shall mean willful and gross misconduct on the part of an Employee
that is materially and demonstrably detrimental to the Company or any Subsidiary
as determined by the Company in its sole discretion.
 
(f) “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareowners of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the total voting power represented
by the Company’s then outstanding voting securities, or (ii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new Director whose
election by the Board of Directors or nomination for election by the Company’s
shareowners was approved by a vote of at least two-thirds (2/3) of the Directors
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareowners
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(h) “Committee” means the committee or committees of the Board of Directors
given authority to administer the Plan as provided in Article 3.
 
(i) “Director” means any individual who is a member of the AT&T Board of
Directors.
 
(j) “Disability” shall mean absence of an Employee from work under the relevant
Company or Subsidiary long term disability plan.
 
(k) “Employee” means any employee of the Company or of one of the Company’s
Subsidiaries.  “Employment” means the employment of an Employee by the Company
or one of its Subsidiaries.  Directors who are not otherwise employed by the
Company shall not be considered Employees under this Plan.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto.
 
(m) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.
 
(n) “Fair Market Value” shall mean the closing price on the New York Stock
Exchange (“NYSE”) for a Share on the relevant date, or if such date was not a
trading day, the next preceding trading date, all as determined by the
Company.  A trading day is any day that the Shares are traded on the NYSE.  In
lieu of the foregoing, the Committee may, from time to time, select any other
index or measurement to determine the Fair Market Value of Shares under the
Plan, including but not limited to an average determined over a period of
trading days.
 
(o) “Insider” shall mean an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as those terms
are defined under Section 16 of the Exchange Act.
 
(p) “Officer Level Employee” shall mean a Participant who is an officer level
Employee for compensation purposes as indicated on the records of AT&T.
 
(q) “Option” means an option to purchase Shares from AT&T.
 
(r) “Participant” means an Employee or former Employee who holds an outstanding
Award granted under the Plan.
 
(s) “Performance Unit” and “Performance Share” shall each mean an Award granted
to an Employee pursuant to Article 8 herein.
 
(t) “Plan” means this 2006 Incentive Plan.  The Plan may also be referred to as
the “AT&T 2006 Incentive Plan” or as the “AT&T Inc.  2006 Incentive Plan.”
 
(u) “Retirement” or to “Retire” shall mean the Participant’s Termination of
Employment for any reason other than death, Disability or for Cause, on or after
the earlier of the following dates, or as otherwise provided by the Committee:
(1) for Officer Level Employees , the date the Participant is at least age 55
and has five (5) years of net credited service); or (2) the date the Participant
has attained one of the following combinations of age and service, except as
otherwise indicated below:
 
                                                      Net Credited
Service                                    Age
                      10 years or
more                                           65 or older
                      20 years or
more                                           55 or older
                      25 years or
more                                           50 or older
                      30 years or
more                                           Any age
 
 
For purposes of this Plan only, Net Credited Service shall be calculated in the
same manner as “Pension Eligibility Service” under the AT&T Pension Benefit Plan
– Nonbargained Program (“Pension Plan”), as that may be amended from time to
time, except that service with an Employer shall be counted as though the
Employer were a “Participating Company” under the Pension Plan and the Employee
was a participant in the Pension Plan.
 
(v) “Rotational Work Assignment Company” (“RWAC”) shall mean any entity with
which AT&T Inc. or any of its Subsidiaries may enter into an agreement to
provide an employee for a rotational work assignment.
 
(w) “Senior Manager” shall mean a Participant who is a senior manager for
compensation purposes as indicated on the records of AT&T.
 
(x) “Shares” or “Stock” means the shares of common stock of the Company.
 
(y) “Subsidiary” shall mean any corporation, partnership, venture or other
entity in which AT&T holds, directly or indirectly, a fifty percent (50%) or
greater ownership interest.  The Committee may, at its sole discretion,
designate, on such terms and conditions as the Committee shall determine, any
other corporation, partnership, limited liability company, venture other entity
a Subsidiary for purposes of this Plan.  Unless otherwise provided by the
Committee, Cingular and its direct or indirect majority-owned subsidiaries shall
each be deemed a Subsidiary so long as AT&T holds a direct or indirect twenty
five percent (25%) or greater ownership interest in Cingular Wireless LLC or its
successor.
 
(z) “Termination of Employment” or a similar reference shall mean the event
where the Employee is no longer an Employee of the Company or of any Subsidiary,
including but not limited to where the employing company ceases to be a
Subsidiary.  With respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, “Termination
of Employment” shall mean a “separation from service” as defined under Section
409A of the Code.
 
Article 3.  
Administration.

 
3.1  
The Committee.  Administration of the Plan shall be as follows:

 
(a) With respect to Insiders, the Plan and Awards hereunder shall be
administered by the Human Resources Committee of the Board or such other
committee as may be appointed by the Board for this purpose (each of the Human
Resources Committee and such other committee is the “Disinterested Committee”),
where each Director on such Disinterested Committee is a “Non-Employee
Director,” as that term is used in Rule 16b-3 under the Exchange Act (or any
successor designation for determining the committee that may administer plans,
transactions or awards exempt under Section 16(b) of the Exchange Act), as that
rule may be modified from time to time.
 
(b) With respect to persons who are not Insiders, the Plan and Awards hereunder
shall be administered by each of the Disinterested Committee and such other
committee, if any, to which the Board may delegate such authority (such other
Committee shall be the “Non-Insider Committee”), and each such Committee shall
have full authority to administer the Plan and all Awards hereunder, except as
otherwise provided herein or by the Board.  The Disinterested Committee may,
from time to time, limit the authority of the Non-Insider Committee in any
way.  Any Committee may be replaced by the Board at any time.
 
(c) Except as otherwise indicated from the context, references to the
“Committee” in this Plan shall be to either of the Disinterested Committee or
the Non-Insider Committee.
 
3.2  
Authority of the Committee.  The Committee shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to (a) exercise all of the powers granted to it under the Plan, (b) construe,
interpret and implement the Plan, grant terms and grant notices, and all Award
Agreements, (c) prescribe, amend and rescind rules and regulations relating to
the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan to reflect changes in applicable law (whether or not the rights
of the holder of any Award are adversely affected, unless otherwise provided by
the Committee), (g) grant Awards and determine who shall receive Awards, when
such Awards shall be granted and the terms and conditions of such Awards,
including, but not limited to, conditioning the exercise, vesting, payout or
other term of condition of an Award on the achievement of Performance Goals
(defined below), (h) unless otherwise provided by the Committee, amend any
outstanding Award in any respect, not materially adverse to the Participant,
including, without limitation, to (1) accelerate the time or times at which the
Award becomes vested, unrestricted or may be exercised (and, in connection with
such acceleration, the Committee may provide that any Shares acquired pursuant
to such Award shall be Restricted Shares, which are subject to vesting,
transfer, forfeiture or repayment provisions similar to those in the
Participant’s underlying Award), (2) accelerate the time or times at which
shares of Common Stock are delivered under the Award (and, without limitation on
the Committee’s rights, in connection with such acceleration, the Committee may
provide that any shares of Common Stock delivered pursuant to such Award shall
be Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award), or (3)
waive or amend any goals, restrictions or conditions applicable such Award, or
impose new goals, restrictions and (i) determine at any time whether, to what
extent and under what circumstances and method or methods (1) Awards may be (A)
settled in cash, shares of Stock, other securities, other Awards or other
property (in which event, the Committee may specify what other effects such
settlement will have on the Participant’s Award), (B) exercised or (C) canceled,
forfeited or suspended, (2) Shares, other securities, cash, other Awards or
other property and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Participant or of the
Committee, or (3) Awards may be settled by the Company or any of its
Subsidiaries or any of its or their designees.

 
No Award may be made under the Plan more than ten years after April 30, 2016.
 
References to determinations or other actions by AT&T or the Company, herein,
shall mean actions authorized by the Committee, the Chairman of the Board of
AT&T, the Senior Executive Vice President of AT&T in charge of Human Resources
or their respective successors or duly authorized delegates, in each case in the
discretion of such person, provided, however, only the Disinterested Committee
may take action with respect to Insiders with regard to granting or determining
the terms of Awards or other matters that would require the Disinterested
Committee to act in order to comply with Rule 16b-3 promulgated under the
Exchange Act.
 
All determinations and decisions made by AT&T pursuant to the provisions of the
Plan and all related orders or resolutions of the Board shall be final,
conclusive, and binding on all persons, including but not limited to the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.
 
Article 4.  
Shares Subject to the Plan.

 
4.1  
Number of Shares.  Subject to adjustment as provided in Section 4.3 herein, the
number of Shares available for issuance under the Plan shall not exceed 90
million Shares.  The Shares granted under this Plan may be either authorized but
unissued or reacquired Shares.  The Disinterested Committee shall have full
discretion to determine the manner in which Shares available for grant are
counted in this Plan.

 
4.2  
Share Accounting.  Without limiting the discretion of the Committee under this
section, unless otherwise provided by the Disinterested Committee, the following
rules will apply for purposes of the determination of the number of Shares
available for grant under the Plan or compliance with the foregoing limits:

 
(a) If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company for an amount not greater than the Participant’s original purchase
price, the Shares allocable to the terminated portion of such Award or such
forfeited or repurchased Shares shall again be available for issuance under the
Plan.
 
(b) Shares shall not be deemed to have been issued pursuant to the Plan with
respect to any portion of an Award that is settled in cash, other than an
Option.
 
(c) Shares withheld or reacquired by the Company in satisfaction of tax
withholding obligations under a Restricted Stock Award shall not again be
available for issuance under the Plan; however Shares withheld for tax
withholding from other awards shall be available for issuance again.
 
(d) If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of Shares owned by the Participant, or an Option
is settled without the payment of the exercise price, the number of shares
available for issuance under the Plan shall be reduced by the gross number of
shares for which the Option is exercised.
 
4.3  
Adjustments in Authorized Plan Shares.  In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, Stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, an adjustment shall be made in
the number and class of Shares which may be delivered under the Plan (including
but not limited to individual limits), and in the number and class of and/or
price of Shares subject to outstanding Awards granted under the Plan, and/or the
number of outstanding Options, Shares of Restricted Stock, and Performance
Shares (and Performance Units and other Awards whose value is based on a number
of Shares) constituting outstanding Awards, as may be determined to be
appropriate and equitable by the Disinterested Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 
Article 5.  
Eligibility and Participation.

 
5.1  
Eligibility.  All management Employees are eligible to receive Awards under this
Plan.

 
5.2  
Actual Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.  No
Employee is entitled to receive an Award unless selected by the Committee.

 
Article 6.  
Stock Options.

 
6.1  
Grant of Options.  Subject to the terms and provisions of the Plan, Options may
be granted to eligible Employees at any time and from time to time, and under
such terms and conditions, as shall be determined by the Committee.  In
addition, the Committee may, from time to time, provide for the payment of
dividend equivalents on Options, prospectively and/or retroactively, on such
terms and conditions as the Committee may require.  The Committee shall have
discretion in determining the number of Shares subject to Options granted to
each Employee; provided, however, that no single Employee may receive Options
under this Plan for more than one percent (1%) of the Shares approved for
issuance under this Plan during any calendar year.  The Committee may not grant
Incentive Stock Options, as described in Section 422 of the Code, under this
Plan.

 
6.2  
Form of Issuance.  Each Option grant may be issued in the form of an Award
Agreement and/or may be recorded on the books and records of the Company for the
account of the Participant.  If an Option is not issued in the form of an Award
Agreement, then the Option shall be deemed granted as determined by the
Committee.  The terms and conditions of an Option shall be set forth in the
Award Agreement, in the notice of the issuance of the grant, or in such other
documents as the Committee shall determine.  Such terms and conditions shall
include the Exercise Price, the duration of the Option, the number of Shares to
which an Option pertains (unless otherwise provided by the Committee, each
Option may be exercised to purchase one Share), and such other provisions as the
Committee shall determine.

 
6.3  
Exercise Price.  Unless a greater Exercise Price is determined by the Committee,
the Exercise Price for each Option Awarded under this Plan shall be equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted.

 
6.4  
Duration of Options.  Each Option shall expire at such time as the Committee
shall determine at the time of grant (which duration may be extended by the
Committee); provided, however, that no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant.  In the event the Committee does
not specify the expiration date of an Option, then such Option will expire on
the tenth (10th) anniversary date of its grant, except as otherwise provided
herein.

 
6.5  
Vesting of Options.  Options shall vest at such times and under such terms and
conditions as determined by the Committee; provided, however, unless another
vesting period is provided by the Committee at or before the grant of an Option,
one-third of the Options will vest on each of the first three anniversaries of
the grant; if one Option remains after equally dividing the grant by three, it
will vest on the first anniversary of the grant, if two Options remain, then one
will vest on each of the first two anniversaries.  The Committee shall have the
right to accelerate the vesting of any Option; however, the Chairman of the
Board or the Senior Executive Vice President-Human Resources, or their
respective successors, or such other persons designated by the Committee, shall
have the authority to accelerate the vesting of Options for any Participant who
is not an Insider.

 
6.6  
Exercise of Options.  Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant.  Exercises of Options may be effect only on days and during
the hours that the New York Stock Exchange is open for regular trading.  The
Company may change or limit the times or days Options may be exercised.  If an
Option expires on a day or at a time when exercises are not permitted, then the
Options may be exercised no later than the immediately preceding date and time
that the Options were exercisable.

 
Options shall be exercised by providing notice to the designated agent selected
by the Company (if no such agent has been designated, then to the Company), in
the manner and form determined by the Company, which notice shall be
irrevocable, setting forth the exact number of Shares with respect to which the
Option is being exercised and including with such notice payment of the Exercise
Price.  When Options have been transferred, the Company or its designated agent
may require appropriate documentation that the person or persons exercising the
Option, if other than the Participant, has the right to exercise the Option.  No
Option may be exercised with respect to a fraction of a Share.
 
6.7  
Payment.  Unless otherwise determined by the Committee, the Exercise Price shall
be paid in full at the time of exercise.  No Shares shall be issued or
transferred until full payment has been received.

 
Payment may be made:
 
(a) in cash, or
 
(b) unless otherwise provided by the Committee at any time, and subject to such
additional terms and conditions and/or modifications as the Committee or the
Company may impose from time to time, and further subject to suspension or
termination of this provision by the Committee or Company at any time, by:
 
(i)    
delivery of Shares owned by the Participant in partial (if in partial payment,
then together with cash) or full payment; provided, however, as a condition to
paying any part of the Exercise Price in Shares, at the time of exercise of the
Option, the Participant must establish to the satisfaction of the Company that
the Stock tendered to the Company has been held by the Participant for a minimum
of six (6) months preceding the tender; or

 
(ii)    
if the Company has designated a stockbroker to act as the Company’s agent to
process Option exercises, issuance of an exercise notice together with
instructions to such stockbroker irrevocably instructing the stockbroker: (A) to
immediately sell (which shall include an exercise notice that becomes effective
upon execution of a sale order) a sufficient portion of the Shares to be
received from the Option exercise to pay the Exercise Price of the Options being
exercised and the required tax withholding, and (B) to deliver on the settlement
date the portion of the proceeds of the sale equal to the Exercise Price and tax
withholding to the Company.  In the event the stockbroker sells any Shares on
behalf of a Participant, the stockbroker shall be acting solely as the agent of
the Participant, and the Company disclaims any responsibility for the actions of
the stockbroker in making any such sales.  No Shares shall be issued until the
settlement date and until the proceeds (equal to the Option Price and tax
withholding) are paid to the Company.

 
If payment is made by the delivery of Shares, the value of the Shares delivered
shall be equal to the then most recent Fair Market Value of the Shares
established before the exercise of the Option.
 
Restricted Stock may not be used to pay the Exercise Price.
 
6.8  
Termination of Employment.  Unless otherwise provided by the Committee, the
following limitations on exercise of Options shall apply upon Termination of
Employment:

 
(a) Termination by Death or Disability.  In the event of the Participant’s
Termination of Employment by reason of death or Disability, all outstanding
Options granted to that Participant shall immediately vest as of the date of
Termination of Employment and may be exercised, if at all, no more than three
(3) years from the date of the Termination of Employment, unless the Options, by
their terms, expire earlier.  However, in the event the Participant was eligible
to Retire at the time of Termination of Employment, notwithstanding the
foregoing, the Options may be exercised, if at all, no more than five (5) years
from the date of the Termination of Employment, unless the Options, by their
terms, expire earlier.
 
(b) Termination for Cause.  In the event of the Participant’s Termination of
Employment by the Company for Cause, all outstanding Options held by the
Participant shall immediately be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.
 
(c) Retirement or Other Termination of Employment.  In the event of the
Participant’s Termination of Employment for any reason other than the reasons
set forth in (a) or (b), above:
 
(i)    
If upon the Participant’s Termination of Employment, the Participant is eligible
to Retire (and if the Participant is an Officer Level Employee , the employee
must also be age 55 or older at Termination of Employment), then all outstanding
unvested Options granted to that Participant shall immediately vest as of the
date of the Participant’s Termination of Employment;

 
(ii)    
All outstanding Options which are vested as of the effective date of Termination
of Employment may be exercised, if at all, no more than five (5) years from the
date of Termination of Employment if the Participant is eligible to Retire, or
three (3) months from the date of the Termination of Employment if the
Participant is not eligible to Retire, as the case may be, unless in either case
the Options, by their terms, expire earlier; and

 
(iii)   
In the event of the death of the Participant after Termination of Employment,
this paragraph (c) shall still apply and not paragraph (a), above.

 
(d) Options not Vested at Termination.  Except as provided in paragraphs (a) and
(c)(i), above, all Options held by the Participant which are not vested on or
before the effective date of Termination of Employment shall immediately be
forfeited to the Company (and the Shares subject to such forfeited Options shall
once again become available for issuance under the Plan).
 
(e) Notwithstanding the foregoing, the Committee may, in its sole discretion,
establish different, or waive, terms and conditions pertaining to the effect of
Termination of Employment on Options, whether or not the Options are
outstanding, but no such modification shall shorten the terms of Options issued
prior to such modification or otherwise be materially adverse to the
Participant.
 
6.9  
Employee Transfers.  For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment.  Provided, however, for
purposes of this Article 6, termination of employment with a RWAC without a
concurrent transfer to the Company or any of its Subsidiaries shall be deemed a
Termination of Employment as that term is used herein.  Similarly, termination
of an entity’s status as a Subsidiary or as a RWAC shall be deemed a Termination
of Employment of any Participants employed by such Subsidiary or RWAC.

 
6.10  
Restrictions on Exercise and Transfer of Options.  Unless otherwise provided by
the Committee:

 
(a) During the Participant’s lifetime, the Participant’s Options shall be
exercisable only by the Participant or by the Participant’s guardian or legal
representative.  After the death of the Participant, except as otherwise
provided by AT&T’s Rules for Employee Beneficiary Designations, an Option shall
only be exercised by the holder thereof (including, but not limited to, an
executor or administrator of a decedent’s estate) or his or her guardian or
legal representative.
 
(b) No Option shall be transferable except: (i) in the case of the Participant,
only upon the Participant’s death and in accordance with the AT&T Rules for
Employee Beneficiary Designations; and (ii) in the case of any holder after the
Participant’s death, only by will or by the laws of descent and distribution.
 
6.11  
Competition and Solicitation.  In the event a Participant directly or
indirectly, engages in competitive activity, or has become associated with,
employed by, controls, or renders service to any business that is engaged in
competitive activity, with (i) the Company, (ii) any Subsidiary, or (iii) any
business in which any of the foregoing have a substantial interest, or if the
Participant attempts, directly or indirectly, to induce any employee of the
Company or a Subsidiary to be employed or perform services elsewhere without the
permission of the Company, then the Company may (i) cancel any Option granted to
such Participant, whether or not vested, in whole or in part; and/or (ii)
rescind any exercise of the Participant’s Options that occurred on or after that
date six months prior to engaging in such activity, in which case the
Participant shall pay the Company the gain realized or received upon such
exercise of Options.  “Has become associated with” shall include, among other
things, beneficial ownership of 1/10 of 1% or more of a business engaged in
competitive activity.  The determination of whether a Participant has engaged in
any such activity and whether to cancel Options and/or rescind the exercise of
Options shall be made by AT&T, and in each case such determination shall be
final, conclusive and binding on all persons.

 


 
Article 7.  
Restricted Stock.

 
7.1  
Grant of Restricted Stock.  Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Shares of Restricted
Stock to eligible Employees in such amounts and upon such terms and conditions
as the Committee shall determine.  In addition to any other terms and conditions
imposed by the Committee, vesting of Restricted Stock may be conditioned upon
the achievement of Performance Goals in the same manner as provided in Section
8.4, herein, with respect to Performance Shares.  No Employee may be awarded, in
any calendar year, a number of Shares in the form of Restricted Stock (or
Restricted Stock Units) exceeding one percent (1%) of the Shares approved for
issuance under this Plan.

 
7.2  
Restricted Stock Agreement.  The Committee may require, as a condition to
receiving a Restricted Stock Award, that the Participant enter into a Restricted
Stock Award Agreement, setting forth the terms and conditions of the Award.  In
lieu of a Restricted Stock Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
Stock certificate representing the Restricted Stock, in the resolution approving
the Award, or in such other manner as it deems appropriate.

 
7.3  
Transferability.  Except as otherwise provided in this Article 7, and subject to
any additional terms in the grant thereof, Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until fully vested.

 
7.4  
Restrictions.  The Restricted Stock shall be subject to such vesting terms,
including the achievement of Performance Goals (as described in Section 8.4), as
may be determined by the Committee.  Unless otherwise provided by the Committee,
to the extent Restricted Stock is subject to any condition to vesting, if such
condition or conditions are not satisfied by the time the period for achieving
such condition has expired, such Restricted Stock shall be forfeited.  The
Committee may impose such other conditions and/or restrictions on any Shares of
Restricted Stock granted pursuant to the Plan as it may deem advisable including
but not limited to a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock and/or restrictions under applicable
Federal or state securities laws; and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions.  The Committee
may also grant Restricted Stock without any terms or conditions in the form of
vested Stock Awards.

 
The Company shall also have the right to retain the certificates representing
Shares of Restricted Stock in the Company’s possession until such time as the
Shares are fully vested and all conditions and/or restrictions applicable to
such Shares have been satisfied.
 
7.5  
Removal of Restrictions.  Except as otherwise provided in this Article 7 or
otherwise provided in the grant thereof, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall become freely transferable
by the Participant after completion of all conditions to vesting, if
any.  However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.

 
7.6  
Voting Rights, Dividends and Other Distributions.  Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights and shall
receive all regular cash dividends paid with respect to such Shares.  Except as
provided in the following sentence, in the sole discretion of the Committee,
other cash dividends and other distributions paid to Participants with respect
to Shares of Restricted Stock may be subject to the same restrictions and
conditions as the Shares of Restricted Stock with respect to which they were
paid.  If any such dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions and conditions as the Shares of
Restricted Stock with respect to which they were paid.

 
7.7  
Termination of Employment Due to Death or Disability.  In the event of the
Participant’s Termination of Employment by reason of death or Disability, all
restrictions imposed on outstanding Shares of Restricted Stock held by the
Participant shall immediately lapse and the Restricted Stock shall immediately
become fully vested as of the date of Termination of Employment.

 
7.8  
Termination of Employment for Other Reasons.  Unless otherwise provided by the
Committee, in the event of the Participant’s Termination of Employment for any
reason other than those specifically set forth in Section 7.7 herein, all Shares
of Restricted Stock held by the Participant which are not vested as of the
effective date of Termination of Employment immediately shall be forfeited and
returned to the Company.

 
7.9  
Employee Transfers.  For purposes of the Plan, transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) or between the Company or a Subsidiary and a RWAC, to the extent
the period of employment at a RWAC is equal to or less than five (5) years,
shall not be deemed a Termination of Employment.  Provided, however, for
purposes of this Article, termination of employment with a RWAC without a
concurrent transfer to the Company or any of its Subsidiaries shall be deemed a
Termination of Employment as that term is used herein.  Similarly, termination
of an entity’s status as a Subsidiary or as a RWAC shall be deemed a Termination
of Employment of any Participants employed by such Subsidiary or RWAC.

 
7.10  
Restricted Stock Units.  In lieu of or in addition to Restricted Stock, the
Committee may grant Restricted Stock Units under such terms and conditions as
shall be determined by the Committee.  Restricted Stock Units shall be subject
to the same terms and conditions under this Plan as Restricted Stock except as
otherwise provided in this Plan or as otherwise provided by the
Committee.  Except as otherwise provided by the Committee, the award shall be
settled and pay out promptly upon vesting (to the extent permitted by Section
409A of the Code), and the Participant holding such Restricted Stock Units shall
receive, as determined by the Committee, Shares (or cash equal to the Fair
Market Value of the number of Shares as of the date the award becomes payable)
equal to the number of such Restricted Stock Units. Restricted Stock Units shall
not be transferable, shall have no voting rights, and shall not receive
dividends, but shall, unless otherwise provided by the Committee, receive
dividend equivalents at the time and at the same rate as dividends are paid on
Shares with the same record and pay dates. Upon a Participant’s Termination of
Employment due to Death or Disability, his or her Restricted Stock Units will
vest, and in the case of Death, will pay out promptly, and in the case of
Disability, will only pay out in accordance with the terms of the grant (without
regard to the Termination due to Disability).  If the Participant dies after
Termination of Employment, vested Restricted Stock Units will be promptly paid
out.

 


 
Article 8.  
Performance Units and Performance Shares.

 
8.1  
Grants of Performance Units and Performance Shares.  Subject to the terms of the
Plan, Performance Shares and Performance Units may be granted to eligible
Employees at any time and from time to time, as determined by the
Committee.  The Committee shall have complete discretion in determining the
number of Performance Units and/or Performance Shares Awarded to each
Participant and the terms and conditions of each such Award.

 
8.2  
Value of Performance Shares and Units.

 
(a) A Performance Share is equivalent in value to a Share.  In any calendar
year, no individual may be awarded Performance Shares having a potential payout
of Shares exceeding one percent (1%) of the Shares approved for issuance under
this Plan.
 
(b) A Performance Unit shall be equal in value to a fixed dollar amount
determined by the Committee.  In any calendar year, no individual may be Awarded
Performance Units having a potential payout equivalent exceeding the Fair Market
Value, as of the date of granting the Award, of one percent (1%) of the Shares
approved for issuance under this Plan.  The number of Shares equivalent to the
potential payout of a Performance Unit shall be determined by dividing the
maximum cash payout of the Award by the Fair Market Value per Share on the
effective date of the grant.  The Committee may denominate a Performance Unit
Award in dollars instead of Performance Units.  A Performance Unit Award may be
referred to as a “Key Executive Officer Short Term Award.”
 
8.3  
Performance Period.  The Performance Period for Performance Shares and
Performance Units is the period over which the Performance Goals are
measured.  The Performance Period is set by the Committee for each Award;
however, in no event shall an Award have a Performance Period of less than one
year.

 
8.4  
Performance Goals.  For each Award of Performance Shares or Performance Units,
the Committee shall establish (and may establish for other Awards) performance
objectives (“Performance Goals”) for the Company, its Subsidiaries, and/or
divisions of any of foregoing, using the Performance Criteria and other factors
set forth in (a) and (b), below.  It may also use other criteria or factors in
establishing Performance Goals in addition to or in lieu of the foregoing.  A
Performance Goal may be stated as an absolute value or as a value determined
relative to an index, budget, prior period, similar measures of a peer group of
other companies or other standard selected by the Committee.  Performance Goals
shall include payout tables, formulas or other standards to be used in
determining the extent to which the Performance Goals are met, and, if met, the
number of Performance Shares and/or Performance Units which would be converted
into Stock and/or cash (or the rate of such conversion) and distributed to
Participants in accordance with Section 8.6.  Unless previously canceled or
reduced, Performance Shares and Performance Units which may not be converted
because of failure in whole or in part to satisfy the relevant Performance Goals
or for any other reason shall be canceled at the time they would otherwise be
distributable.  When the Committee desires an Award of Performance Shares,
Performance Units, Restricted Stock or Restricted Stock Units to qualify under
Section 162(m) of the Code, as amended, the Committee shall establish the
Performance Goals for the respective Award prior to or within 90 days of the
beginning of the Performance Period relating to such Performance Goal, and not
later than after 25% of such period has elapsed.  For all other Awards, the
Performance Goals must be established before the end of the respective
Performance Period.

 
(a) The Performance Criteria which the Committee is authorized to use, in its
sole discretion, are any of the following criteria or any combination thereof,
including but not limited to the offset against each other of any combination of
the following criteria:
 
(1)   
Financial performance of the Company (on a consolidated basis), of one or more
of its Subsidiaries, and/or a division of any of the foregoing.  Such financial
performance may be based on net income, Value Added (after- tax cash operating
profit less depreciation and less a capital charge), EBITDA (earnings before
interest, taxes, depreciation and amortization), revenues, sales, expenses,
costs, gross margin, operating margin, profit margin, pre-tax profit, market
share, volumes of a particular product or service or category thereof, including
but not limited to the product’s life cycle (for example, products introduced in
the last 2 years), number of customers or subscribers, number of items in
service, including but not limited to every category of access or other
telecommunication or television lines, return on net assets, return on assets,
return on capital, return on invested capital, cash flow, free cash flow,
operating cash flow, operating revenues, operating expenses, and/or operating
income.

 
(2)   
Service performance of the Company (on a consolidated basis), of one or more of
its Subsidiaries, and/or of a division of any of the foregoing.  Such service
performance may be based upon measured customer perceptions of service
quality.  Employee satisfaction, employee retention, product development,
completion of a joint venture or other corporate transaction, completion of an
identified special project, and effectiveness of management.

 
(3)   
The Company’s Stock price, return on stockholders’ equity, total stockholder
return (Stock price appreciation plus dividends, assuming the reinvestment of
dividends), and/or earnings per Share.

 
(4)   
Impacts of acquisitions, dispositions, or restructurings, on any of the
foregoing.

 
(b) Except to the extent otherwise provided by the Committee in full or in part,
if any of the following events occur during a Performance Period and would
directly affect the determination of whether or the extent to which Performance
Goals are met, the effects of such events shall be disregarded in any such
computation: changes in accounting principles; extraordinary items; changes in
tax laws affecting net income and/or Value Added; natural disasters, including
but not limited to floods, hurricanes, and earthquakes; and intentionally
inflicted damage to property which directly or indirectly damages the property
of the Company or its Subsidiaries.  No such adjustment shall be made to the
extent such adjustment would cause the Award to fail to satisfy the performance
based exemption of Section 162(m) of the Code.
 
8.5  
Dividend Equivalents on Performance Shares.  For each Award of Performance
Shares, the Committee may establish a cash payment (“Dividend Equivalent”) in an
amount equal to the dividend payable on one Share to each Participant for each
Performance Share held by a Participant on the record date for the
dividend.  Such Dividend Equivalent, if any, will be payable at the time the
relevant AT&T common stock dividend is payable or at such other time as
determined by the Committee, and may be modified or terminated by the Committee
at any time.

 
8.6  
Form and Timing of Payment of Performance Units and Performance Shares.  As soon
as practicable (but in no event more than ninety (90) days) after the applicable
Performance Period has ended and all other conditions (other than Committee
actions) to conversion and distribution of a Performance Share and/or
Performance Unit Award have been satisfied (or, if applicable, at such other
time determined by the Committee at or before the establishment of the
Performance Goal), the Committee shall determine whether and the extent to which
the Performance Goals were met for the applicable Performance Units and
Performance Shares.  If Performance Goals have been met, then the number of
Performance Units and Performance Shares to be converted into Stock and/or cash
and distributed to the Participants shall be determined in accordance with the
Performance Goals for such Awards, subject to any limits imposed by the
Committee.  Unless the Participant has elected to defer all or part of his
Performance Units or Performance Shares as provided in Article 10, herein,
payment of Performance Units and Performance Shares shall be made in a single
lump sum, as soon as reasonably administratively possible following the
determination of the number of Shares or amount of cash to which the Participant
is entitled.  Performance Units will be distributed to Participants in the form
of cash.  Performance Shares will be distributed to Participants in the form of
50% Stock and 50% Cash, or at the Participant’s election, 100% Stock or 100%
Cash.  In the event the Participant is no longer an Employee at the time of the
distribution, then the distribution shall be 100% in cash, provided the
Participant may elect to take 50% or 100% in Stock.  At any time prior to the
distribution of the Performance Shares and/or Performance Units (or if
distribution has been deferred, then prior to the time the Awards would have
been distributed), unless otherwise provided by the Committee or prohibited by
this Plan (such as in the case of a Change in Control), the Committee shall have
the authority to reduce or eliminate the number of Performance Units or
Performance Shares to be converted and distributed, or to cancel any part or all
of a grant or award of Performance Units or Performance Shares, or to mandate
the form in which the Award shall be paid (i.e., in cash, in Stock or both, in
any proportions determined by the Committee).

 
Unless otherwise provided by the Committee, any election to take a greater
amount of cash or Stock with respect to Performance Shares must be made in the
calendar year prior to the calendar year in which the Performance Shares are
distributed (or if distribution has been deferred, then in the year prior to the
year the Performance Shares would have been distributed absent such deferral).
 
For the purpose of converting Performance Shares into cash and distributing the
same to the holders thereof (or for determining the amount of cash to be
deferred), the value of a Performance Share shall be the Fair Market Value of a
Share on the date the Committee authorizes the payout of Awards.  Performance
Shares to be distributed in the form of Stock will be converted at the rate of
one (1) Share per Performance Share.
 
8.7  
Termination of Employment Due to Death or Disability.  In the event of the
Participant’s Termination of Employment by reason of death or Disability during
a Performance Period, the Participant shall receive a lump sum payout of the
related outstanding Performance Units and Performance Shares calculated as if
all unfinished Performance Periods had ended with 100% of the Performance Goals
achieved,  valued as of the first business day of the calendar year following
the date of Termination of Employment and payable as soon thereafter as
reasonably possible.  Where the amount or part of Dividend Equivalents is
determined by the number of Performance Shares that are paid out or is otherwise
determined by a performance measure, and the related Performance Period for the
Dividend Equivalents was not completed at Termination of Employment, or in the
event of the Termination of Employment by reason of death or Disability, then
the Dividend Equivalents will be calculated as though 100% of the goals were
achieved and paid as soon reasonably possible following the first business day
of the calendar year.

 
8.8  
Termination of Employment for Other Reasons.  Unless the Committee determines
otherwise, in the event of the Participant’s Termination of Employment for other
than a reason set forth in Section 8.7 (and other than for Cause), if the
Participant is not Retirement eligible at Termination of Employment, then upon
Termination, the number of the Participant’s Performance Units and/or
Performance Shares shall be reduced at the time of the Termination of Employment
so that the Participant may receive no more than a prorated payout of all
Performance Units and Performance Shares granted, based on the number of months
the Participant worked at least one day during the respective Performance Period
divided by the number of months in the Performance Period, to be paid, if at
all, at the same time and under the same terms that such outstanding Performance
Units and Performance Shares would otherwise be paid.

 
8.9  
Termination of Employment for Cause.  In the event of the Termination of
Employment of a Participant by the Company for Cause, all Performance Units and
Performance Shares shall be forfeited by the Participant to the Company.

 
8.10  
Nontransferability.  Performance Units and Performance Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than in accordance with the AT&T Rules for Employee Beneficiary Designations.

 
Article 9.  
Beneficiary Designation.  In the event of the death of a Participant,
distributions or Awards under this Plan, other than Restricted Stock, shall pass
in accordance with the AT&T Rules for Employee Beneficiary Designations, as the
same may be amended from time to time.  Beneficiary Designations of a
Participant received by AT&T prior to November 16, 2001, that were applicable to
awards under the 1996 Stock and Incentive Plan will also apply to awards under
this Plan unless and until the Participant provides to the contrary in
accordance with the procedures set forth in such Rules.

 
Article 10.  
Deferrals.  Unless otherwise provided by the Committee, a Participant may, as
permitted by the Company, defer all or part of Awards made under this Plan in
accordance with and subject to the terms of such plans so long as such deferral
is determined by the Company to be consistent in all respects with Section 409A
of the Code.

 
Article 11.  
Employee Matters.

 
11.1  
Employment Not Guaranteed.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s Employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or one of its Subsidiaries.

 
11.2  
Participation.  No Employee shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.

 
11.3  
Loyalty Conditions and Enforcement.  This section relates solely to Awards
granted on or after January 1, 2010 to a Participant who is an Officer Level
Employee or a Senior Manager as of the date the Award is made.

 
(a) Each Award under the Plan is intended to closely align the Participant’s
long-term interests with those of the Company and its shareholders, and the
conditions set forth in subsections (b) or (d) hereof (collectively, the
“Loyalty Conditions”) are intended to protect the Company’s critical need for
each Participant’s loyalty to the Company and its shareholders.  If any
Participant does not comply with a Loyalty Condition, either during employment
or within the periods described below following Termination of Employment for
any reason, then the Participant is acting contrary to the long-term interests
of the Company, and there will be a failure of the consideration on which the
Participant received any Award or Awards pursuant to the Plan.  Accordingly,
unless otherwise provided in the Award, as a condition of such Award granted on
or after January 1, 2010, the Participant is deemed to agree that he shall not,
without obtaining the written consent of AT&T in advance, violate the Loyalty
Provisions of this Section 11.3.  Unless otherwise expressly provided in an
Award Agreement, if the Participant violates a Loyalty Condition, then the
Company may terminate any outstanding, unexercised, unexpired, unpaid, or
deferred Awards granted on or after January 1, 2010 (“Award Termination”),
rescind any exercise, payment or delivery pursuant to any Award or Awards
(“Rescission”), or recapture any cash or Shares (whether restricted or
unrestricted) issued pursuant to any Award or Awards, or proceeds from the
Participant’s sale of such Shares (“Recapture”).
 
(b) During the Participant’s employment with the Company and any of its
Subsidiaries and for a period of two years after a Termination of Employment for
any reason, a Participant shall not, without the Company’s prior written
authorization, (i) disclose to anyone outside the Company or use, other than in
the Company’s business, any Confidential Information, or (ii) disclose any trade
secrets of the Company, as that term is defined under Applicable Law, for as
long as such information is not generally known to the Company’s competitors
through no fault or negligence of the Participant.
 
“Confidential Information” means all information belonging to, or otherwise
relating to the business of the Company, which is not generally known,
regardless of the manner in which it is stored or conveyed to Participant, and
which the Company has taken reasonable measures under the circumstances to
protect from unauthorized use or disclosure.  Confidential Information includes
trade secrets as well as other proprietary knowledge, information, know-how, and
non-public intellectual property rights, including unpublished or pending patent
applications and all related patent rights, formulae, processes, discoveries,
improvements, ideas, conceptions, compilations of data, and data, whether or not
patentable or copyrightable and whether or not it has been conceived,
originated, discovered, or developed in whole or in part by Participant.  For
example, Confidential Information includes, but is not limited to, information
concerning the Company’s business plans, budgets, operations, products,
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, customers, prospective customers, licensees, or licensors;
information received from third parties under confidential conditions; or other
valuable financial, commercial, business, technical or marketing information
concerning the Company, or any of the products or services made, developed or
sold by the Company.  Confidential Information does not include information that
(i) was generally known to the public at the time of disclosure; (ii) was
lawfully received by Participant from a third party; (iii) was known to
Participant prior to receipt from the Company; or (iv) was independently
developed by Participant or independent third parties; in each of the foregoing
circumstances, this exception applies only if such public knowledge or
possession by an independent third party was without breach by Participant or
any third party of any obligation of confidentiality or non-use, including but
not limited to the obligations and restrictions set forth in this Agreement.
 
(c) Coincidentally with the exercise, receipt of payment, or delivery of cash or
Shares pursuant to an Award granted after January 1, 2010, the Company may
require that the Participant shall give a certification to the Company in
writing if the Participant is not for any reason in full compliance with the
terms and conditions of the Plan, including its Loyalty Conditions.  If a
Termination of Employment has occurred for any reason, the Participant’s
certification shall state the name and address of the Participant’s then-current
employer or any entity for which the Participant performs business services and
the Participant’s title, and shall identify any organization or business in
which the Participant owns an equity interest of greater than five percent.
 
(d) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Loyalty Conditions, or (ii) during his or
her employment by the Company or any of its Subsidiaries, or within two years
after the Termination of Employment for any reason, a Participant has engaged in
any of the following conduct:
 
(i)    
  owned, operated or controlled, or participated in the ownership, operation or
control of, any business enterprise (including, without limitation, any
corporation, partnership, proprietorship or other venture) that competes with
the Company in the Restricted Business (defined below) anywhere in the
Restricted Territory (defined below);

 
(ii)   
  become employed as an officer or executive by any business enterprise
(including, without limitation, any corporation, partnership, proprietorship or
other venture) that competes with the Company in the Restricted Business
anywhere in the Restricted Territory, if such employment or engagement requires
Participant to compete against the Company in the Restricted Business;

 
(iii)  
  solicited any nonclerical employee of the Company with whom the Participant
had Contact during his or her employment to terminate employment with the
Company; or

 
(iv)  
  committed any breach of Participant’s fiduciary duty or the duty of loyalty,
as determined by Applicable Law,

 
then the Committee may, in its sole and absolute discretion, impose an Award
Termination, Rescission, and/or Recapture with respect to any or all of the
Participant’s Awards granted after January 1, 2010, including any Shares or cash
associated therewith, or any proceeds thereof.  For purposes of this Agreement,
the term “Restricted Business” means the business of providing communications or
connectivity services, including both wireless and wire-lined telephone,
messaging, Internet, data, and related services; the term “Restricted Territory”
shall mean the state in which the Participant maintained his or her principal
office with the Company on the date the Award was granted; and the term
“Contact” means interaction between the Participant and the nonclerical employee
during performance of Participant’s job responsibilities on behalf of the
Company.
 
(e) Within ten days after receiving notice from the Company of any such activity
described in subsection (d) above, the Participant shall deliver to the Company
the cash or Shares acquired pursuant to any and all Awards granted on or after
January 1. 2009, or, if Participant has sold the Shares, the gain realized, or
payment received as a result of the rescinded exercise, payment, or delivery;
provided, that if the Participant returns Shares that the Participant purchased
pursuant to the exercise of an Option (or the gains realized from the sale of
such Shares), the Company shall promptly refund the exercise price, without
earnings or interest, that the Participant paid for the Shares.  Any payment by
the Participant to the Company pursuant to this Section shall be made either in
cash or by returning to the Company the number of Shares that the Participant
received in connection with the rescinded exercise, payment, or delivery.  It
shall not be a basis for Award Termination, Rescission or Recapture if, after a
Termination of Employment, the Participant purchases, as an investment or
otherwise, stock or other securities of an organization engaged in the
Restricted Business, so long as (i) such stock or other securities are listed
upon a recognized securities exchange or traded over the counter, and (ii) such
investment does not represent more than a ten percent (10%) equity interest in
the organization or business.
 
(f) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Award Termination, Rescission and/or
Recapture, and its determination not to require Award Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company’s authority to
require Award Termination, Rescission and/or Recapture with respect to any other
act or Participant or Award.  Nothing in this Section shall be construed to
impose obligations on the Participant to refrain from engaging in lawful
competition with the Company after the Participant’s Termination of Employment
that does not violate subsections (b) or (d) of this Section, other than any
obligations that are part of any separate agreement between the Company and the
Participant or that arise under Applicable Law.
 
(g) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.
 
(h) If any provision within this Section is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law.
 
11.4  
Reimbursement of Company for Unearned or Ill-gotten Gains.  Unless otherwise
specifically provided in an Award Agreement, and to the extent permitted by
Applicable Law, the Committee may in its sole and absolute discretion, without
obtaining the approval or consent of the Company’s shareholders or of any
Participant, with respect to Awards granted after January 1, 2010, require that
any Participant reimburse the Company for all or any portion of any Awards
granted or settled under this Plan (with each such case being a
“Reimbursement”), or the Committee may require the Termination or Rescission of,
or the Recapture associated with, any Award, if and to the extent the Committee
determines in its discretion that either —

 
(a) the Participant personally engaged in one or more material acts of fraud or
misconduct that have caused or partially caused the need for a financial
restatement by the Company and/or any Affiliate; or
 
(b) (i) the granting, vesting, or payment of such Award (or portion thereof) was
predicated upon the achievement of financial results involving statements of
earnings, revenues, gains, or other financial criteria relating to the Company,
an Affiliate or Affiliates of the Company, or any divisions or units of any of
them; (ii) the Participant benefited from a calculation that later proves to be
materially inaccurate; and (iii) a lower granting, vesting, payment, or other
settlement of such Award would have occurred but for the conduct described in
clause (b)(ii) of this Section.
 
In each instance described in clause (a) or (b) above, the Committee may, to the
extent practicable and allowable under Applicable Laws, require Reimbursement,
Award Termination or Rescission of, or Recapture relating to, any such Award
granted to a Participant; provided that the Company will not seek Reimbursement,
Award Termination or Rescission of, or Recapture relating to, any such Awards
that were paid or vested more than three years prior to the first date of a
financial period that is subject to a restatement described in clause (a) above.
 
Article 12.  
Change in Control.

 
Unless the Committee provides otherwise prior to the grant of an Award, upon the
occurrence of a Change in Control, the following shall apply to such Award:
 
(a) Any and all Options granted hereunder to a Participant immediately shall
become vested and exercisable upon the Termination of Employment of the
Participant by the Company or by the Participant for “Good Reason”;
 
(b) Any Restriction Periods and all restrictions imposed on Restricted Stock and
Restricted Stock Units shall lapse and they shall immediately become fully
vested upon the Termination of Employment of the Participant by the Company or
by the Participant for “Good Reason” provided, Restricted Stock Units shall be
settled in accordance with the terms of the grant without regard to the Change
in Control unless the Change in Control constitutes a “change in control event”
within the meaning of Section 409A of the Code and such Termination of
Employment occurs within two years following such Change in Control, in which
case the Restricted Stock Units shall be settled and paid out with such
Termination of Employment;
 
(c) For purposes of this Plan, “Good Reason” means in connection with a
termination of employment by a Participant within two (2) years following a
Change in Control, (a) a material adverse alteration in the Participant’s
position or in the nature or status of the Participant’s responsibilities from
those in effect immediately prior to the Change in Control, or (b) any material
reduction in the Participant’s base salary rate or target annual bonus, in each
case as in effect immediately prior to the Change in Control, or (c) the
relocation of the Participant’s principal place of employment to a location that
is more than fifty (50) miles from the location where the Participant was
principally employed at the time of the Change in Control or materially
increases the time of the Participant’s commute as compared to the Participant’s
commute at the time of the Change in Control (except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
customary business travel obligations in the ordinary course of business prior
to the Change in Control).
 
In order to invoke a Termination of Employment for Good Reason, a Participant
must provide written notice to AT&T or the Employer with respect to which the
Participant is employed or providing services of the existence of one or more of
the conditions constituting Good Reason within ninety (90) days following the
Participant’s knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and AT&T shall have thirty (30) days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition.  In the
event that AT&T or the Employer fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Participant’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two (2) years following such Cure Period in order for such termination as
a result of such condition to constitute a Termination of Employment for Good
Reason.
 
Article 13.  
Amendment, Modification, and Termination.

 
13.1  
Amendment, Modification, and Termination.  The Board or the Disinterested
Committee may at any time and from time to time, alter or amend the Plan or any
Award in whole or in part or suspend or terminate the Plan in whole or in part.

 
13.2  
Awards Previously Granted.  No termination, amendment, or modification of the
Plan or any Award shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award; provided, however, that any such modification
made for the purpose of complying with Section 409A of the Code may be made by
the Company without the consent of any Participant.

 
13.3  
Delay in Payment. To the extent required in order to avoid the imposition of any
interest and/or additional tax under Section 409A(a)(1)(B) of the Code, any
amount that is considered deferred compensation under the Plan or Agreement and
that is required to be postponed pursuant to Section 409A of the Code, following
the a Participant’s Termination of Employment shall be delayed for six months if
a Participant is deemed to be a “specified employee” as defined in Section
409A(a)(2)(i)(B) of the Code; provided that, if the Participant dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to the executor or
administrator of the decedent’s estate within 60 days following the date of his
death.  A “Specified Employee” means any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by AT&T in accordance with its uniform policy with respect to all
arrangements subject to Code Section 409A, based upon the twelve (12) month
period ending on each December 31st (such twelve (12) month period is referred
to below as the “identification period”).  All Participants who are determined
to be key employees under Code Section 416(i) (without regard to paragraph (5)
thereof) during the identification period shall be treated as Specified
Employees for purposes of the Plan during the twelve (12) month period that
begins on the first day of the 4th month following the close of such
identification period.

 
Article 14.  
Withholding.

 
14.1  
Tax Withholding.  Unless otherwise provided by the Committee, the Company shall
deduct or withhold an amount sufficient to satisfy Federal, state, and local
taxes (including but not limited to the Participant’s employment tax
obligations) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan (“Withholding Taxes”).

 
14.2  
Share Withholding.  Unless otherwise provided by the Committee, upon the
exercise of Options, the lapse of restrictions on Restricted Stock, the
distribution of Performance Shares in the form of Stock, or any other taxable
event hereunder involving the transfer of Stock to a Participant, the Company
shall withhold Stock equal in value, using the Fair Market Value on the date
determined by the Company to be used to value the Stock for tax purposes, to the
Withholding Taxes applicable to such transaction.

 
Any fractional Share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of the Company, paid in cash
to the Participant.
 
Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 6.7(b)(ii),
herein, of the Stock acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds.  For administrative purposes
in determining the amount of taxes due, the sale price of such Stock shall be
deemed to be the Fair Market Value of the Stock.
 
If permitted by the Committee, prior to the end of any Performance Period a
Participant may elect to have a greater amount of Stock withheld from the
distribution of Performance Shares to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time.
 
Article 15.  
Successors.

 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
Article 16.  
Legal Construction.

 
16.1  
Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 
16.2  
Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 
16.3  
Requirements of Law.  The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 
16.4  
Errors.  At any time AT&T may correct any error made under the Plan without
prejudice to AT&T.  Such corrections may include, among other things, changing
or revoking an issuance of an Award.

 
16.5  
Elections and Notices.  Notwithstanding anything to the contrary contained in
this Plan, all elections and notices of every kind shall be made on forms
prepared by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates or shall be made in such other manner as permitted or
required by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including but not limited to elections or notices
through electronic means, over the Internet or otherwise.  An election shall be
deemed made when received by AT&T (or its designated agent, but only in cases
where the designated agent has been appointed for the purpose of receiving such
election), which may waive any defects in form.  AT&T may limit the time an
election may be made in advance of any deadline.

 
Where any notice or filing required or permitted to be given to AT&T under the
Plan, it shall be delivered to the principal office of AT&T, directed to the
attention of the Senior Executive Vice President-Human Resources of AT&T or his
or her successor.  Such notice shall be deemed given on the date of delivery.
 
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant’s e-mail address as shown on
the records of AT&T.
 
It is the Participant’s responsibility to ensure that the Participant’s
addresses are kept up to date on the records of AT&T.  In the case of notices
affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.
 
16.6  
Governing Law.  To the extent not preempted by Federal law, the Plan, and all
awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Texas, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.

 
16.7  
Venue.  Because awards under the Plan are granted in Texas, records relating to
the Plan and awards thereunder are located in Texas, and the Plan and awards
thereunder are administered in Texas, the Company and the Participant to whom an
award under this Plan is granted, for themselves and their successors and
assigns, irrevocably submit to the exclusive and sole jurisdiction and venue of
the state or federal courts of Texas with respect to any and all disputes
arising out of or relating to this Plan, the subject matter of this Plan or any
awards under this Plan, including but not limited to any disputes arising out of
or relating to the interpretation and enforceability of any awards or the terms
and conditions of this Plan.  To achieve certainty regarding the appropriate
forum in which to prosecute and defend actions arising out of or relating to
this Plan, and to ensure consistency in application and interpretation of the
Governing Law to the Plan, the parties agree that (a) sole and exclusive
appropriate venue for any such action shall be an appropriate federal or state
court in Dallas County, Texas, and no other, (b) all claims with respect to any
such action shall be heard and determined exclusively in such Texas court, and
no other, (c) such Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.

 

